Title: To George Washington from Major General John Sullivan, 24 November 1777
From: Sullivan, John
To: Washington, George



Camp, Whitemarsh [Pa.]Novemr 24th 1777
May it please your Excellencey

I do myself the Honor to Inclose you our Arrangment of the field officers of Light Horse which the Board Directed me to forward. upon a Supposition that your Excellencey would Call in their former Commissions & grant them De novo we Took the Liberty of Hinting At the Dates their Respective Commissions Should Bear—but if that is Disapprovd 

by your Excellencey, our opinion is that they Rank as Arranged in the Inclosed List.
Should your Excellencey Require to know the principles upon which we went we will Lay them before your Excellencey when you please to Require it. In behalf of the Board I am your Excellenceys Most obedt Servt

Jno. Sullivan President

